Citation Nr: 0110069	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 until 
November 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for a right 
shoulder disability, will be remanded, as discussed below.


FINDINGS OF FACT

1.  Rating decisions in May and September 1989 denied service 
connection for a back disability.

2.  The evidence submitted since the RO's September 1989 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The September 1989 decision of the RO denying entitlement to 
service connection for a cardiac disability is final; the 
additional evidence received since the RO's September 1989 
denial of entitlement to service connection for a cardiac 
disability is not new and material, and the veteran's claim 
for benefits has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1989 decision, the RO denied service connection for 
systolic murmur.  In September 1989, the RO confirmed the 
prior denial of service connection for a cardiac disorder.  
As such, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its September1989 decision, the RO noted that there was no 
medical evidence of a chronic cardiac disorder.  The issue of 
whether evidence is "new and material" is analyzed under 38 
C.F.R. § 3.156(a), and requires a three-step test.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence is probative when it "tend[s] to prove, or 
actually prove[Es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Secondly, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Evans, 9 Vet. App. at 283; 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: New 
and Material Evidence; Standard Definition," 55 Fed. Reg. 
19089 (1990).  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

Records submitted after the May and September 1989 rating 
decisions include written statements of the veteran, 
duplicate copies of service medical records, as well as more 
current private clinical records.  After a review of the 
record, the Board concludes that this evidence is not new and 
material.  Accordingly, the claim is not reopened.  

The veteran's written statements regarding his disorder 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that he has a chronic cardiac disorder that had its 
onset in military service.  However, it should be pointed out 
that the record does not contain any medical statements or 
opinions regarding a cardiac disability or a nexus between 
the claimed disorder and military service.  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), has held that lay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board also considered the duplicate copies of the service 
medical records.  Duplicate copies of records previously 
considered, such as the copies of medical records, are not 
considered "new" evidence.  As they have been previously 
considered, they do not add to the evidentiary picture.  

For the most part, the additional private medical records 
concern unrelated disabilities.  Medical records that may be 
considered pertinent to the veteran's claim include a March 
1996 chest X-ray report; however, there is no reference to a 
cardiac disability.  These documents only pertain to 
treatment provided many years after separation from active 
service.  This evidence does not include any medical 
statements or opinions concerning a cardiac disability.  It 
has no bearing on the issue of service incurrence and is, 
therefore, not material.

As none of the evidence added to the record since the RO's 
September 1989 decision, either by itself or in the context 
of all the evidence, both old and new, is competent medical 
evidence reflecting a cardiac disability, the Board concludes 
that it does not constitute new and material evidence 
sufficient to reopen the claims for service connection.  
Therefore, the RO's September 1989 decision remains final, 
and the claim is not reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Concerning the application of VCAA, to this 
claim, the Board notes that section 3, to be codified at 38 
U.S.C. § 5103A(f), provides that nothing in this section 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a cardiac 
disorder, the benefits sought on appeal are denied.


REMAND

In the September 1999 rating action, the RO denied service 
connection for a right shoulder disability.  As referred to 
above, there has been a significant change in the law during 
the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



